Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021 & 12/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 recites the limitations of “a real estate purchaser; a real estate buyer” on lines 3-4. A real estate buyer and purchaser are functionally the same roles. The examiner recommends changing one of the roles to “a real estate seller”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20130282524 “Appolito”, in light of U.S. Patent Application Publication NO. 20130151996 “Nario”
Claim 1:	 Appolito teaches a system for field configuration of an instance of a client application configured prevent unintended disclosure of confidential financial information between parties to a real estate transaction when closing the real estate transaction, the system comprising:	 a host server (i.e. para. [0015], Fig. 1, This system can be computer hardware and software technology-based and provide an internet-based user interface that enables the property owners or buyers to receive information, make decisions, and carry out actions on their own terms…  Access to the tools and services may be available to users via a graphical user interface (GUI), which may be implemented via… servers 102 connected to one or more networks 104);	 and a client device operated by a party to the real estate transaction, the client device communicably coupled to the host server (i.e. para. [0015], Fig 1, local computing devices 106-110 and servers 102 connected to one or more networks 104) and comprising:	 a display (i.e. para. [0015], this system can be computer hardware and software technology-based and provide an internet-based user interface) ;	 a memory configured to store executable instructions (i.e. para. [0013], Fig. 1, The server 102 or other servers coupled thereto may include data storage capabilities for the user);	 and a processor configured to access the memory and execute the executable instructions to instantiate a local instance of the client application (i.e. para. [0073], methods described herein may be implemented as one or more software programs running on a computing device, such as a processing device, a personal computer, server, tablet device, or smart phone) configured to:		 render a graphical user interface via the display to receive input from, and to provide output to, the party to the real estate transaction (i.e. para. [0032], Real estate brokers 212, title companies and third party vendors 206 can also provide real estate services, products, and information 216 through the user interface 210);		 determine a role of the party relative to the real estate transaction based (i.e. para. [0052, 0058], “the user may also select a password and optionally a user name used to log in to the system. The password or user name may be encrypted when stored to the system… The seller, the system operators, title companies, buyers and buyers' agents, lenders and other third parties (as discussed before) may have different roles and different levels of access”, wherein the role of the party is equivalent to the roles and levels of access a user displayed when a user logs in);		request from the host server a (i.e. para. [0015], Access to the tools and services may be available to users via a graphical user interface (GUI), which may be implemented via any combination of local computing devices 106-110 and servers 102), the request comprising the role and an identifier corresponding to the real estate transaction (i.e. para. [0064, 0066], “a buyer may then be prompted to log in… a unique buyer-to-seller connection can be created, such as with a unique transaction ID. This would allow the buyer, seller, and the service to keep track of the progress of specific transactions between parties”, wherein an identifier is equivalent to with authorizing the display of a user’s accont interface corresponding with their real estate transactions depending on if they are the buyer or seller party);		receive from the host server the (i.e. para. [0064], “After selecting to make an offer, a buyer may then be prompted to log in… a buyer may also be able to discuss a listing with a seller or seller's representative”, wherein the servers enable access to an buyer interface with buyer tools once a user has logged in); and3		 modify the graphical user interface based on the configuration file such that the graphical user interface solicits only role-specific input from the party and provides only role-specific output to the party (i.e. para. [0052], “FIG. 3 is of a user signing up with the intent to sell property. A user signs up for a real estate service system… which may include entering billing information and personal information such a name, mailing address, email address, phone number, and other personal information. The user may also select a password and optionally a user name used to log in to the system. The password or user name may be encrypted when stored to the system”, wherein only the account specific information is solicited from the host server to be displayed to a user’s GUI upon receiving log in information).
	  While Appolito teaches retrieving a user interface based on a request containing a user’s credentials, Appolito may not explicitly teach to
request from the host server a configuration file,
receive from the host server the configuration file.
However, Nario teaches to 
request from the host server a configuration file (i.e. para. [0035-0036], “The container application 103 can use a configuration file received from the server computing device 106… the configuration data can be customized for a particular user (e.g., John Smith), a particular role (e.g., investment advisor), a particular employer or company (e.g., Fidelity)”, wherein the configuration file ),
(i.e. para. [0036], the mobile application configuration module 110 dynamically generates the configuration file by determining information about the user's persona, the container application, and other characteristics, then retrieving specific data associated with those characteristics and building the configuration file for transmission to the mobile device 102).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add request from the host server a configuration file, and to receive from the host server the configuration file, to Appolito’s system for providing real estate document exchange, with requesting and receiving a configuration file containing a modifiable user interface, as taught by Nario. One would have been motivated to combine Nario with Appolito, and would have had a reasonable expectation of success, as the combination increases the readability of the data exchanged.

Claim 3:	Appolito and Nario teach the system of claim 1.
Appolito further teaches wherein the role of the party comprises one or more of:	 a real estate agent;	 a real estate purchaser;	 a real estate buyer (i.e. para. [0064], a buyer may then be prompted to log in);	 or a real estate broker (i.e. para. [0012], the service can provide for rentals or leases as well as property sales. The system can also connect property owners, title companies, third party vendors, buyers and buyers' representatives, and real estate brokers).	  
Claim 4:	Appolito and Nario teach the system of claim 1.
Appolito further wherein the host server is configured to:	 in response to the request for the (i.e. para. [0037], “ a property owner, buyer, etc. can create a password protected account through the user interface and then becomes a system user”, wherein a configuration file with a set of configuration parameters based on the identifier and the role is equivalent to a specific account display is retrieved from a host server according the password and username entered by a user)	 and merge each elected configuration parameter into the (i.e. para. [0040], “the user can provide property information through a network via the user interface. The information can be stored for the user to edit at their discretion”, wherein edits to user’s property information are stored after being edited).
Nario further teaches 	in response to the request for the configuration file, select one or more of a set of configuration parameters based on the identifier and the role (i.e. para. [0091-0092], Once the module 110 has verified the credentials and authenticated the user, the module 110 transmits the additional configuration file to the container application 103. … A user can also be associated with a company or a group that has certain predefined attributes that are reflected in user interface of the container application 103)	 and merge each elected configuration parameter into the configuration file (i.e. para. [0092], “the container application 103 can dynamically change the user interface appearance based on the company associated with the user. The container application 103 may download and/or display images (e.g., logos) that are specific to the company).

Claim 5:	Appolito and Nario teach the system of claim 4.
Nario further teaches wherein:	 the request is a first request;	 in response to the first request, the host server is configured to cache the configuration file (i.e. para. [0066], configuration file generated by the module 110 is a Tab Configuration JSON object that contains the following properties: … cacheLifetimeDays--Lifetime of the container application image);	 and in response to a second request for the configuration file, the host server is configured to serve the cached configuration file (i.e. para. [0020], the mobile device analyzes the configuration file to determine whether an updated version of the launched application is available, and downloads the updated version if available).	  
Claim 6:	Appolito and Nario teach the system of claim 4.
Appolito further teaches wherein the set of configuration parameters comprises one or more of:	 a sequence or order in which information related to the real estate transaction is:	 requested from the party based on the role (i.e. para. [0064], “ After selecting to make an offer, a buyer may then be prompted to log in”, wherein a seller must first list a property before a buyer is can view and make an offer on a property);	validated after being received from the party;	 aggregated with other information after being received from the party;	 or presented to the party in the graphical user interface;	 a business rule;	 a financial rule;	 a data validation rule;	 a graphical user interface display rule;	 a data format rule;	 or a data validation rule. 
Claim 9:	 Appolito teaches the system of claim 1, wherein:	 the client device is a first client device (i.e. para. [0015], “access to the tools and services may be available to users via a graphical user interface (GUI), which may be implemented via any combination of local computing devices 106-110”, wherein the first client device is equivalent to a buyer device 106);	 the party is a first party (i.e. para. [0015], it is noted in Fig. 1, that a first party is equivalent to a buyer);	 the role is a first role (i.e. para. [0037], property owner, buyer, etc. can create a password protected account through the user interface and then becomes a system user);	 the local instance is a first local instance (i.e. para. [0031], buyers 204 could use the user interface 210 to submit a contract to a property owner);	 the configuration file is a first configuration file (i.e. para. [0020], Users can utilize a member home page to manage their listings and account);	 and the system further comprises a second client device operated by a representative of a second party to the real estate transaction (i.e. para. [0020], Different users may have different types or levels of membership or access to the brokerage system 208. For example, a property seller may have one type of membership, with access to real estate selling services, while a buyer may have a different type of membership allowing the buyer to search for available properties), 
the second client device communicably coupled to the host server and configured to instantiate a second local instance of the client application (i.e. para. [0015], “access to the tools and services may be available to users via a graphical user interface (GUI), which may be implemented via any combination of local computing devices 106-110”, wherein the second client device is equivalent to a seller device 108 with respective user interface tools),
 the second local instance configured to request from the host server a second configuration file (i.e. para. [0020], a property seller may have one type of membership, with access to real estate selling services), 
the second configuration file based on a second role of the representative and the identifier (i.e. para. [0052], FIG. 3 is of a user signing up with the intent to sell property…The user may also select a password and optionally a user name used to log in to the system. The password or user name may be encrypted when stored to the system).

Claim 10:	Appolito and Nario teach the system of claim 9.
Appolito further teaches wherein:	 the graphical user interface is a first graphical user interface (i.e. para. [0031], buyers 204 could use the user interface 210 to submit a contract to a property owner);	 and the second local instance is configured to modify a second graphical user interface such that the second graphical user interface solicits input from the representative specific only to the second party or to the representative and provides output to the representative specific only to the second party or to the representative (i.e. para. [0053], “After signing up for the service, a user may submit information regarding a property the user wishes to sell, at 304. The user may enter an address or location for the property”, wherein the second local instance is equivalent to an interface soliciting information from a seller regarding property the selling user wishes to sell).

Claims 2, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20130282524 “Appolito”, in light of U.S. Patent Application Publication NO. 20130151996 “Nario”, as applied to claim 1 above, and further in light of U.S. Patent Application Publication NO. 20170147828 “Kurian”. 
Claim 2:	Appolito and Nario teach the system of claim 1.
Appolito further teaches wherein a modification of the graphical user interface comprises one or more of:	 showing or hiding one or more of:	 an input button;	 a text input field;	 a document upload field;	   a label text;	 an image or graphic (i.e. para. [0045], Information and reports pertaining to a seller's listing such as showing reports, showing feedback, agent feedback, contracts on the property, title company documents can be delivered to the user via the user interface);	 a redaction of a portion of a document;
	While Appolito does teach showing one or more of an input button; a text input field; a document upload field; a label text; an image or graphic, Appolito may not explicitly teach hiding one or more of 
	a redaction of a portion of a document.
	However, Kurian teaches wherein a modification of a user interface includes hiding one or more of
	a redaction of a portion of a document (i.e. para. [0021, 0034], Fig. 1, “the user interface 126 may permit a user to enter data that may be redacted from a document”, wherein a user sent a redacted document will have the redacted information hidden from the GUI).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a modification of a user interface includes hiding one or more of a redaction of a portion of a document, to Appolito’s system for providing real estate document exchange, wherein a modification of a user interface includes hiding one or more of a redaction of a portion of a document, to Appolito-Nario’s system for providing real estate document exchange, as taught by Kurian. One would have been motivated to combine Kurian with Appolito-
 
Claim 11:
	Appolito teaches a method of preventing unintended disclosure of confidential information exchanged between parties to a real estate transaction when closing the real estate transaction, each party operating respective one client device each executing a discrete instance of a client application, each discrete instance of the client application communicably coupled to a host service (i.e. para. [0014], Fig. 1, the system 100 may include software or applications running on devices for a buyer or buyer's representative 106, for a property seller 108, and for a broker, system operators, or third party vendors 110. End user devices 106-110 may include personal computers, tablets), the method comprising:	 requesting, by a first instance of the client application, a first credential from a first party to the real estate transaction (i.e. para. [0041], the bidder may log in through user interface 102 to access the real estate auction);	 transmitting to the host service by the first instance data corresponding to the first credential (i.e. para. [0063], “An interested buyer can create an account with the real estate service, or log in to an existing account”, wherein a buyer is required to log into their account in order to access a GUI for the real-estate information system);	 requesting, by a second instance of the client application, a second credential from a second party to the real estate transaction (i.e. para. [0041], “the bidder may log in through user interface 102 to access the real estate auction”, wherein a seller is required to log in);	 transmitting to the host service by the second instance data corresponding to the second credential (i.e. para. [0063], “An interested buyer can create an account with the real estate service, or log in to an existing account”, wherein a seller is required to log into their account in order to access a GUI for the real-estate information system);	 assigning, by the host service, a first role in the real estate transaction to the first party based on the first credential (i.e. para. [0058], “The seller, the system operators, title companies, buyers and buyers' agents, lenders and other third parties (as discussed before) may have different roles and different levels of access”, wherein a first role is equivalent to buyer logging into the system);	 assigning, by the host service, a second role in the real estate transaction to the second party based on the second credential (i.e. para. [0058], “The seller, the system operators, title companies, buyers and buyers' agents, lenders and other third parties (as discussed before) may have different roles and different levels of access”, wherein a second role is equivalent to seller logging into the system);	 transmitting to the first instance by the host service a first (i.e. para. [0058], “The system can allow different levels of access to specific documents based on a specific role”, wherein a first instance of a user interface is equivalent to documents belonging to a buyer role);	 transmitting to the second instance by the host service a second (i.e. para. [0058], “The system can allow different levels of access to specific documents based on a specific role”, wherein a second user interface is equivalent to documents belonging to a seller role);	 defining, based on the first (i.e. para. [0055], “The user may be required or able to sign listing agreement or other documents related to the property, at 308. The user can have access to the necessary real estate documents and literature via their member portal (each user's personal page available through the system)”, wherein a first graphical user interface is equivalent to a buyers user interface according to a buyers log in credentials), (i.e. para. [0055], “The user may be required or able to sign listing agreement or other documents related to the property, at 308. The user can have access to the necessary real estate documents and literature via their member portal (each user’s personal page available through the system)”, wherein a second graphical user interface is equivalent to a sellers user interface according to a sellers log in credentials), 

transmitting to the first instance by the host service a first configuration file
transmitting to the second instance by the host service a second configuration file
defining, based on the first configuration file, a first graphical user interface presented by the first instance
defining, based on the first configuration file, a first graphical user interface presented by the first instance.
However, Nario teaches
transmitting to the first instance by the host service a first configuration file
transmitting to the second instance by the host service a second configuration file (i.e. para. [0035-0036], “The container application 103 can use a configuration file received from the server computing device 106… the configuration data can be customized for a particular user (e.g., John Smith), a particular role (e.g., investment advisor), a particular employer or company (e.g., Fidelity)”, wherein the configuration file”, wherein a first and second instance are equivalent to a first and second user belonging to different roles or companies)
defining, based on the first configuration file, a first graphical user interface presented by the first instance
defining, based on the first configuration file, a first graphical user interface presented by the first instance (i.e. para. [0036], the mobile application configuration module 110 dynamically generates the configuration file by determining information about the user's persona, the container application, and other characteristics, then retrieving specific data associated with those characteristics and building the configuration file for transmission to the mobile device 102).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add transmitting to the first instance by the host service a first configuration file, transmitting to the second instance by the host service a second configuration file, defining, based on the first configuration file, a first graphical user interface presented by the first instance, defining, based on the first configuration file, a first graphical user interface presented by the first instance, to Appolito’s system for providing real estate document exchange, with requesting and receiving a configuration file containing a first and second instance of user interface, as taught by Nario. One would have been motivated to combine Nario with Appolito, and would have had a reasonable expectation of success, as the combination increases the readability of the data exchanged.
	While Appolito-Nario teaches a first and second graphic user interface based on a first or second instance, Appolito may not explicitly teach 
 the first graphical user interface configured to redact and/or prevent display of information confidential to the second party
the second graphical user interface configured to redact and/or prevent display of information confidential to the first party.
However, Kurian teaches 
 the first graphical user interface configured to redact and/or prevent display of information confidential to the second party (i.e. para. [0021, 0034], Fig. 1, “the user interface 126 may permit a user to enter data that may be redacted from a document”, and “computing system 110 may communicate the redacted and/or tokenized document(s) to the intended recipient, such as via the external computing system 180 and/or an internal computing system 170”, wherein an internal computing system receives a document with information redacted from an external computing system) 
the second graphical user interface configured to redact and/or prevent display of information confidential to the first party (i.e. para. [0021, 0034], Fig. 1, “the user interface 126 may permit a user to enter data that may be redacted from a document”, and “computing system 110 may communicate the redacted and/or tokenized document(s) to the intended recipient, such as via the external computing system 180 and/or an internal computing system 170”, wherein an external computing system receives a document with information redacted from an internal computing system).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the first graphical user interface configured to redact and/or prevent display of information confidential to the second party, the second graphical user interface configured to redact and/or prevent display of information confidential to the first party, to Appolito-Nario’s system for providing real estate document exchange, with a first and second graphical user interface configured to redact and/or prevent display of information confidential to a respective first and second party, as taught by Kurian. One would have been motivated to combine Kurian 

Claim 12:	Appolito, Nario, and Kurian teach the method of claim 11.
Kurian further teaches wherein information confidential to the first party or the second party comprises:	 financial information;	 or identity information (i.e. para. [0030], a first obfuscation layer may be used to hide a first portion of the document (e.g., account numbers) from a first set of users. A second obfuscation layer may be generated to hide a second portion of the document (e.g., social security numbers) from a second set of users).	
Claim 13:	Appolito, Nario, and Kurian teach the method of claim 11.
Appolito further teaches
wherein the first graphical user interface is different from the second graphical user interface (i.e. para. [0020], Different users may have different types or levels of membership or access to the brokerage system 208. For example, a property seller may have one type of membership, with access to real estate selling services, while a buyer may have a different type of membership allowing the buyer to search for available properties and submit offer contracts or proposals.).	  
Claim 14:
	Appolito, Nario, and Kurian teach the method of claim 11.
Appolito further teaches 
wherein one of the first party or the second party is a representative of a purchaser of real property (i.e. para. [0064], a buyer may then be prompted to log in).	  
Claim 15:	Appolito, Nario, and Kurian teach the method of claim 11.
Kurian teaches further comprising:	 encrypting the first configuration file prior to transmitting the first configuration file to the first instance (i.e. para. [0040], Fig. 2, the data redaction engine may redact the data based on the rules at 250. After the document was redacted at 250 and/or redacted … the redacted document is sent to the recipient at 290)	  
Claim 16:	Appolito, Nario, and Kurian teach the method of claim 15.
Nario teaches transmitting the second configuration file to the second instance (i.e. para. [0036], retrieving pre-stored configuration data from one or more data sources… the configuration data can be customized for a particular user (e.g., John Smith), a particular role (e.g., investment advisor)),
(i.e. para. [0041], Fig. 2, “the data redaction and/or tokenization computing system 110 may tokenize the document based, at least in part on the rules (e.g., computer executable instructions) retrieved from the rules repository at 270”, wherein tokenization occurs before a document is sent to the recipient);	 wherein the first (i.e. para. [0041], if the document is not to be redacted, the data redaction and/or tokenization computing system 110 may determine whether the document is to be tokenized”, wherein a different manner of encryption is equivalent to tokenization).	  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add encrypting the second configuration file prior to transmitting the second configuration file to the second instance; wherein the first configuration file is encrypted in a different manner than the second configuration file, to Appolito-Nario’s system for providing real estate document exchange, with how data is encrypted in different ways before being sent to a use, as taught by Kurian. One would have been motivated to combine Kurian with Appolito-Nario, and would have had a reasonable expectation of success, as the combination increases the likelihood of data leakage event).

Claim 17:	Appolito teaches a method of preventing unintended disclosure of confidential information exchanged between parties to a real estate transaction when closing the real estate transaction, each party operating respective one client device each executing a discrete instance of a client application, each discrete instance of the client application communicably coupled to a host service (i.e. para. [0014], Fig. 1, the system 100 may include software or applications running on devices for a buyer or buyer's representative 106, for a property seller 108, and for a broker, system operators, or third party vendors 110. End user devices 106-110 may include personal computers, tablets), the method comprising:	   requesting, by an instance of the client application, a credential from a party to the real estate transaction (i.e. para. [0063], “An interested buyer can create an account with the real estate service, or log in to an existing account”, wherein a buyer or a seller is required to log into their account in order to access the real-estate information system);	 assigning, by the host service, a transactional role to the party based on the credential (i.e. para. [0058], The seller, the system operators, title companies, buyers and buyers' agents, lenders and other third parties (as discussed before) may have different roles and different levels of access;	 transmitting by the host service to the instance a (i.e. para. [0058], The system can allow different levels of access to specific documents based on a specific role for each listing identification number);(i.e. para. [0055], The user may be required or able to sign listing agreement or other documents related to the property, at 308. The user can have access to the necessary real estate documents and literature via their member portal (each user's personal page available through the system);	 
While Appolito teaches retrieving a user interface based on a request containing a user’s credentials, Appolito may not explicitly teach 
transmitting by the host service to the instance a configuration file.
However, Nario teaches to 
transmitting from the host server a configuration file (i.e. para. [0035-0036], “The container application 103 can use a configuration file received from the server computing device 106… the configuration data can be customized for a particular user (e.g., John Smith), a particular role (e.g., investment advisor), a particular employer or company (e.g., Fidelity)”, wherein the configuration file is transferred from Fig. 1 Server computing device 106).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add transmitting from the host server a 
	While Appolito-Nario teaches requesting configuration files containing documents related to real estate transactions, Appolito may not explicitly teach 
generating a redacted document by redacting at least a portion of the document based on the transactional role;	 transmitting a redacted document to the instance;	 and displaying at least a portion of the redacted document in a graphical user interface rendered by the instance, the graphical user interface defined by the configuration file.
However, Kurian teaches 
generating a redacted document by redacting at least a portion of the document based on the transactional role (i.e. para. [0040], Fig. 1, “the data redaction engine may redact the data based on the rules at 250… the redacted document is sent to the recipient at 290”, wherein an internal or external computing system chooses data to redact from a documents and then sends the document to a respective recipient);	 transmitting a redacted document to the instance (i.e. para. [0037], Fig. 2,  the business unit desires to send a document to an outside recipient);	 and displaying at least a portion of the redacted document in a graphical user  (i.e. para. [0037], the data redaction engine 114 may process the document to convert social security numbers to a specified data format (e.g., NNN-NN-NNNN), where all social security numbers in the document may be converted to this format).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add generating a redacted document by redacting at least a portion of the document based on the transactional role; transmitting a redacted document to the instance; and displaying at least a portion of the redacted document in a graphical user interface rendered by the instance, the graphical user interface defined by the configuration file, to Appolito’s system for providing real estate document exchange, with al user interface configured to redact and/or prevent display of information of a document sent to another device, as taught by Kurian. One would have been motivated to combine Kurian with Appolito, and would have had a reasonable expectation of success, as the combination prevents a data leakage event (Kurian, para. [0002]).
	  
Claim 18:	Appolito, Nario, and Kurian teach the method of claim 17.
	Appolito further teaches
wherein the document is stored by the host service (i.e. para. [0012-0013], Fig. 1, “The system can also connect property owners, title companies, third party vendors, buyers and buyers' representatives, and real estate brokers for communication or document exchange”, wherein the system includes, “the server 102 or other servers coupled thereto may include data storage capabilities for the user, user accounts, and related services”).	  
Claim 19:	Appolito, Nario, and Kurian teach the method of claim 17.
Appolito further teaches wherein the document comprises:	 computer readable data (i.e. para. [0017], Contract negotiations can be handled through the user interface by allowing document sharing, editing, conference calls, multiple computer viewing the document at once);	 or an image representative of a paper document (i.e. para. [0028], he real estate system 208 could use the user interface 210 to upload a listing agreement for a title company representative; transmit a contract from a seller 202 to a buyer 204 by sharing the document through a secure website).	  
Claim 20:	Appolito, Nario, and Kurian teach the method of claim 17.
Kurian further teaches
wherein the redacted document is encrypted prior to being transmitted to the instance (i.e. para. [0040], Fig 2, After the document was redacted at 250 and/or redacted and tracked at 260, the data redaction and/or tokenization computing system 110 may determine whether the document is to be tokenized as well. If not, the redacted document is sent to the recipient at 290).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20130282524 “Appolito”, in light of U.S. Patent Application Publication NO. 20130151996 “Nario”, as applied to claim 1 above, and further in light of U.S. Patent Application Publication NO. 20160259737 “Saldanha”.  
Claim 7:	 Appolito and Nario teach the system of claim 1.
	While Appolito-Nario teach a password protected user interface configuration file, Appolito-Nario may not explicitly teach
wherein the configuration file is encrypted
However, Saldanha teaches
wherein the configuration file is encrypted (i.e. para. [0025], The configuration information 206 comprises at least a storage account name and a storage account access key. In an embodiment a certificate 212, generated using, for example, a Public-Key encryption scheme as described above, is applied to the configuration data file).	  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the configuration file is encrypted, to Appolito-Nario’s system for providing real estate document exchange, with wherein the configuration file is encrypted, as taught by Saldanha. One would have been motivated to combine Saldanha with Appolito-Nario, and would have had a 

Claim 8:	 Appolito, Nario, and Saldanha teach the system of claim 7.
Saldanha further teaches wherein the encryption of the configuration file is based, at least in part, on one or more of:	 the credential (i.e. para. [0025], service role data 215 related to the service role deploying the file is also applied to the configuration data file 209, resulting in the generation of a protected configuration data file);	 the party;	 the role;	 or the real estate transaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 20120053965 “Hellman” teaches a method allowing a professional service provider to access client data stored in an online account without storing confidential account information by the professional service provider. 
U.S. Patent Application Publication No. 20050273346 “Frost” teaches pre-defined roles define which participants in an organization that participates in real estate 
U.S. Patent Application Publication No. 20170220813 “Mullins” teaches performing contingent redaction of one or more portions of a document, wherein the redaction criteria are based indirectly on the requesting user's identity, such as criteria that require the requesting user to have a particular role, be part of a particular organization, be included in a particular group, be at a particular point in an organizational hierarchy, have a particular clearance level or privilege level, etc.
U.S. Patent No. 10,002,398 “Isaacson” teaches a system that will generate required document or transmit document submit by the parties (e.g., counteroffer) to each other, and allow the parties to sign the necessary documents online using authorized online signature systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171